IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45469

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 457
                                                )
       Plaintiff-Respondent,                    )   Filed: May 16, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JONATHON DANIEL ROJAS,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Jonathon Daniel Rojas pleaded guilty to flee or attempt to elude a police officer in a
motor vehicle, felony, Idaho Code § 49-1404. The district court imposed a unified five-year
sentence, with two years determinate. Rojas filed an Idaho Criminal Rule 35 motion, which the
district court denied. Rojas appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new or additional information submitted with Rojas’s I.C.R. 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Rojas’s I.C.R. 35 motion is affirmed.




                                              2